DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 8/15/22, with respect to the rejection of claims 1, 3-12, and 14-17 under 35 USC 102(a)(1) over Raychem Corporation (WO 94/00786), hereinafter ‘786, and the rejection of claims 2 and 18 under 35 USC 103 over ‘786 and Daoud et al. (US 6,226,436 B1), have been fully considered and are persuasive.  The rejections have been withdrawn, and the claims are in condition for allowance for reasons discussed below. 
Applicant's arguments, see pages 9-10, filed 8/15/22, with respect to new claims 19 and 20, have been fully considered but they are not persuasive.  Applicant argues ‘786 fails to disclose the locking arrangements as required by the claims.  The Examiner respectfully disagrees.
‘786 discloses the locking arrangements comprises first locking elements 37 formed on the sliding guides 35 and second locking elements (i.e. holes for mating with elements 37) formed on the splice holders 33, the first locking elements 37 and the second locking elements being configured to cooperate at least in the retracted position and in the extracted position (Fig 4; pg. 7 lines 11-17). For example, fully tightening the first locking element to the second locking element retains the splice holder 33 in the retracted position, while partial loosening of the first locking element to the second locking element allows for partial extraction of the splice holder 33.  Further, partial coupling of the first locking element to the second locking element limits slide of the splice holders 33 along the sliding direction due to threads of locking element 37 interacting with the second locking element until complete decoupling. It is noted the claimed term “locking arrangement” broadly requires only an arrangement which fixes an element in position for a desired period of time, and ‘786 anticipates this broad limitation by the cooperation of first and second above-described locking elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAYCHEM CORPORATION (WO 94/00786), hereinafter ‘786.
Re. Claim 1, ‘786 discloses a splice tray 21 for optical fiber splices (Figs 1 and 2; pg. 6 lines 11-13 and 22-23), the tray 21 comprising:
a base 30 having a splice area for retaining optical fiber splices and a routing area for passage of optical fibers from and towards the splice area (Fig 2; pg. 6 lines 34- 36);
splice holders 33 arranged on the splice area, each splice holder having holding members 36/38 configured to hold optical fiber splices 39 (Figs 2 and 4; pg. 7 lines 11- 17); and
retaining arrangements 31 arranged on the base 30 and configured to retain the splice holders 33 (Figs 2 and 4; pg. 7 lines 4-6),
wherein:
each retaining arrangement 31 includes sliding guides 35 projecting from the base 30 and configured to receive and retain one or more splice holders 33 (Fig 4; pg. 7 lines 6-10; pg. 10 lines 6-8); and
each splice holder 33 is slidable relative to the sliding guides 35 along a sliding direction transversal to the base 30 between a retracted position and an extracted position, in the retracted position, the splice holder being proximate to the base 30, in the extracted position, the splice holder 33 being spaced apart from the base 30 along the sliding direction (Fig 4), and the splice tray 21 comprises locking arrangements configured to selectively lock sliding of the splice holders 33 in the retracted position and in extracted position (Fig 4; pg. 7 lines 11-17).
Specifically re. the locking arrangements of claim 1, ‘786 discloses the locking arrangements comprises first locking elements 37 formed on the sliding guides 35 and second locking elements (i.e. holes for mating with elements 37) formed on the splice holders 33, the first locking elements 37 and the second locking elements being configured to cooperate at least in the retracted position and in the extracted position (Fig 4; pg. 7 lines 11-17). For example, fully tightening the first locking element to the second locking element retains the splice holder 33 in the retracted position, while partial loosening of the first locking element to the second locking element allows for partial extraction of the splice holder 33.  Further, partial coupling of the first locking element to the second locking element limits slide of the splice holders 33 along the sliding direction due to threads of locking element 37 interacting with the second locking element until complete decoupling. It is noted the claimed term “locking arrangement” broadly requires only an arrangement which fixes an element in position for a desired period of time, and ‘786 anticipates this broad limitation by the cooperation of first and second above-described locking elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘786 and Daoud et al. (US 6,226,436 B1).
Re. 20, ‘786 discloses optical termination box as discussed above, wherein the base 30 comprises a connecting member 27 to connect the base 30 to the frame of the optical termination box.
However, the connecting member is not capable of rotation, and therefore ‘786 fails to disclose a connecting member defining a rotation axis to pivotally connect the base to an optical termination box.
Daoud et al. discloses an optical termination 100 box comprising a splice tray base 180 with a connecting member 160 to define a rotation axis to pivotally connect the base 180 to the optical termination box 100 (Figs 1 and 8; col. 2 lines 57-65; col. 6 lines 44-48).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of creating a high-density arrangement capable of accommodating a plurality of splice trays within a single optical termination box (Daoud et al.: col. 1 lines 31-35 and 59).
Allowable Subject Matter
Claims 1, 2, and 5-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 1, 2, and 5-15, the prior art does not disclose or reasonably suggest a splice tray as required by the claims, specifically comprising a first projecting wing at the first portion and second projecting wing at the second portion, the first projecting wing and the second projecting wing being configured to be inserted between two adjacent retaining arrangements.
Re. Claims 16-18, the prior art does not disclose or reasonably suggest an optical termination box as required by the claims, specifically comprising a first projecting wing at the first portion and second projecting wing at the second portion, the first projecting wing and the second projecting wing being configured to be inserted between two adjacent retaining arrangements
The most applicable prior art ‘786, discussed above, fails to disclose or reasonably suggest first and second projecting wing structural features as required by the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        9/8/22